Exhibit 10.2

 

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S 2005 EQUITY-BASED COMPENSATION PLAN AND THIS AGREEMENT IS ENTERED
INTO PURSUANT THERETO.  A COPY OF SUCH PLAN IS AVAILABLE UPON WRITTEN REQUEST TO
THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

 

J. L. HALSEY CORPORATION
2005 EQUITY-BASED COMPENSATION PLAN

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Re:                               Grant of Stock Option

 

Dear                               :

 

The board of directors (the “Board”) of J.L. Halsey Corporation (the “Company”)
has adopted the Company’s 2005 Equity-Based Compensation Plan (the “Plan”) for
certain employees of the Company and its Subsidiaries.  A copy of the Plan is
being furnished to you concurrently with the execution of this Nonstatutory
Stock Option Agreement (the “Option Agreement”) and shall be deemed a part of
this Option Agreement as if fully set forth herein.  Unless the context
otherwise requires, all terms defined in the Plan shall have the same meaning
when used herein.

 

1.                                       The Grant.  Subject to the conditions
set forth below, the Company hereby grants to you, effective as of
                                (“Grant Date”), as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, the right and option to purchase (the “Option”), in accordance with
the terms and conditions set forth herein and in the Plan, an aggregate of
                    shares of Stock of the Company (the “Option Shares”), at the
Exercise Price (as hereinafter defined).  As used herein, the term “Exercise
Price” shall mean a price equal to $                 per share, subject to the
adjustments and limitations set forth herein and in the Plan.  The Option
granted hereunder is intended to constitute an Option which is not designed
pursuant to section 422 of the Internal Revenue Code of 1986, as amended;
however, you should consult with your tax advisor concerning the proper
reporting of any federal or state tax liability that may arise as a result of
the grant or exercise of the Option.

 

--------------------------------------------------------------------------------


 

2.                                       Exercise.

 

(a)                                  For purposes of this Option Agreement, the
Option Shares shall be deemed “Nonvested Shares” unless and until they have
become “Vested Shares.”  The Option shall in all events terminate at the close
of business on the tenth (10) anniversary of the date of this Option Agreement. 
Subject to other terms and conditions set forth herein, the Option may be
exercised in cumulative installments as follows: 
                                                                       .

 

Option Shares shall constitute Vested Shares once they are exercisable.

 

(b)                                 Subject to the relevant provisions and
limitations contained herein and in the Plan, you may exercise the Option to
purchase all or a portion of the applicable number of Vested Shares at any time
prior to the termination of the Option pursuant to this Option Agreement.  In no
event shall you be entitled to exercise the Option for any Nonvested Shares or
for a fraction of a Vested Share.

 

(c)                                  Any exercise by you of the Option shall be
in writing addressed to the Secretary of the Company at its principal place of
business (a copy of the form of exercise to be used will be available upon
written request to the Secretary), and shall be accompanied by a certified or
bank check payable to the order of the Company in the full amount of the
Exercise Price of the shares so purchased, or in such other manner as described
in the Plan and approved by the Committee.

 

The terms and provisions of the employment agreement, if any, between you and
the Company or any Subsidiary (the “Employment Agreement”) that relate to or
affect the Option are incorporated herein by reference.  Notwithstanding the
foregoing provisions of this Section 2, in the event of any conflict or
inconsistency between the terms and conditions of this Section 2 and the terms
and conditions of the Employment Agreement, the terms and conditions of the
Employment Agreement shall be controlling.

 

3.                                       Termination of Employment.  Except as
provided below in this Section 3 upon the termination of your employment with
the Company or any Subsidiary, any and all Options held by you that are not then
exercisable will become null and void upon the date of such termination and you
may, until the earlier of (x) ninety (90) days from the date of such termination
or (y) the expiration of the Option in accordance with its terms, exercise the
Option with respect to all or any part of the Vested Shares which you were
entitled to purchase immediately prior to such termination and, thereafter, the
Option shall, to the extent not previously exercised, automatically terminate
and become null and void, provided that:

 

(a)                                  in the case of termination of your
employment with the Company or any Subsidiary due to death, your estate (or any
Person who acquired the right to exercise such Option by bequest or inheritance
or otherwise by reason of your death) may, until the earlier of (x) the date
that is one (1) year after the date of death or (y) the expiration of the Option
in accordance with its terms, exercise the Option with respect to all or any
part of the Vested Shares to which the Option relates;

 

(b)                                 in the case of termination of your
employment with the Company or any Subsidiary due to your Disability, as
determined in the sole discretion of the Committee and as

 

2

--------------------------------------------------------------------------------


 

defined in Section 15, you or your legal representative may, until the earlier
of (x) the one hundred and eightieth (180) day after the date your employment
was terminated or (y) the expiration of the Option in accordance with its terms,
exercise the Option with respect to all or any part of the Vested Shares to
which the Option relates;

 

(c)                                  in the case of termination of your
employment by the Company or any Subsidiary for any reason other than Cause, as
determined in the sole discretion of the Committee and as defined in Section 15,
within one (1) year of a Change in Control or in the case of your resignation
from the Company or any Subsidiary for Good Reason, as determined in the sole
discretion of the Committee and as defined in Section 15, within one (1) year of
a Change in Control, then any portion of the Option held by you as of the date
of separation that is not yet exercisable but would, pursuant to Section 2(a),
become exercisable over the twelve month period immediately following such
termination, shall become exercisable as of the date of separation, and any
portion of the Option held by you as of the date of separation that is
exercisable (either as a result of this sentence or otherwise) shall be
exercisable for a period of the lesser of (x) the remainder of the term of the
Option or (y) the date which is one (1) year after the termination of
employment; and

 

(d)                                 if you are on leave of absence for any
reason, the Company may, in its sole discretion, determine that you will be
considered to still be in the employ of or providing services for the Company,
provided that rights to the Option Shares will be limited to the extent to which
those rights were earned or vested when the leave or absence began.

 

Notwithstanding the foregoing provisions of this Section 3, in the event of any
conflict or inconsistency between the terms and conditions of this Section 3 and
the terms and conditions of the Employment Agreement, the terms and conditions
of the Employment Agreement shall be controlling.

 

4.                                       Transferability.  Any rights or
interests herein will be assignable or transferable by you only as provided in
Section 10(a) of the Plan and by will or the laws of descent and distribution.

 

5.                                       Withholding Taxes.  The Committee may,
in its discretion, require you to pay to the Company (or the Company’s
Subsidiary if you are an employee of a Subsidiary of the Company), at the time
of the exercise of an Option or thereafter, the amount that the Committee deems
necessary to satisfy the Company’s or its Subsidiary’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur by exercising an Option.  In connection with the exercise of an Option
requiring tax withholding, you may (a) direct the Company to withhold from the
shares of Stock to be issued to you the number of shares necessary to satisfy
the Company’s obligation to withhold taxes, that determination to be based on
the shares’ Fair Market Value as of the date of exercise; (b) deliver to the
Company sufficient shares of Stock (based upon the Fair Market Value as of the
date of such delivery) to satisfy the Company’s tax withholding obligation,
which tax withholding obligation is based on the shares’ Fair Market Value as of
the later of the date of exercise or the date as of which the shares of Stock
issued in connection with such exercise become includable in your income; or (c)
deliver sufficient cash to the Company to satisfy its tax withholding
obligations.  If you elect to use such a Stock withholding feature you must make
the election at the time and in the manner that the

 

3

--------------------------------------------------------------------------------


 

Committee prescribes.  The Committee may, at its sole option, deny your request
to satisfy withholding obligations through Stock instead of cash.  In the event
the Committee subsequently determines that the aggregate Fair Market Value (as
determined above) of any shares of Stock withheld or delivered as payment of any
tax withholding obligation is insufficient to discharge that tax withholding
obligation, then you shall pay to the Company, immediately upon the Committee’s
request, the amount of that deficiency in the form of payment requested by the
Committee.

 

6.                                       Adjustments.  The terms of an Option
shall be subject to adjustment from time to time, in accordance with the
following provisions:

 

(a)                                  If at any time, or from time to time, the
Company shall subdivide as a whole (by reclassification, by a Stock split, by
the issuance of a distribution on Stock payable in Stock or otherwise) the
number of shares of Stock then outstanding into a greater number of shares of
Stock, then (i) the number of shares of Stock (or other kind of securities) that
may be acquired under the Option shall be increased proportionately and (ii) the
price (including Exercise Price) for each share of Stock (or other kind of
shares or securities) subject to the then outstanding Option shall be reduced
proportionately, without changing the aggregate purchase price or value of the
outstanding Option.

 

(b)                                 If at any time, or from time to time, the
Company shall consolidate as a whole (by reclassification, reverse Stock split
or otherwise) the number of shares of Stock then outstanding into a lesser
number of shares of Stock, (i) the number of shares of Stock (or other kind of
shares or securities) that may be acquired under the Option shall be decreased
proportionately; and (ii) the price (including Exercise Price) for each share of
Stock (or other kind of shares or securities) subject to the Option shall be
increased proportionately, without changing the aggregate purchase price or
value of the outstanding Option.

 

(c)                                  Whenever the number of shares of Stock
subject to the Option and the price for each share of Stock subject to the
Option are required to be adjusted as provided in this Section 6, the Committee
shall promptly prepare a notice setting forth, in reasonable detail, the event
requiring adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the change in price and the number of shares of
Stock, other securities, cash, or property purchasable subject to the Option
after giving effect to the adjustments.  The Committee shall promptly give you
such a notice.

 

(d)                                 Adjustments under this Section 6 shall be
made by the Committee, and its determination as to what adjustments shall be
made and the extent thereof shall be final, binding, and conclusive.  No
fractional interest shall be issued under the Plan on account of any such
adjustments.

 

7.                                       Notice.  All notices required or
permitted under this Option Agreement must be in writing and personally
delivered or sent by mail and shall be deemed to be delivered on the date on
which it is actually received by the person to whom it is properly addressed. A
notice shall be effective when actually received by the Company in writing and
in conformance with this Option Agreement and the Plan.  Until changed in
accordance herewith, the Legal Department and the optionee specify their
respective addresses as set forth below:

 

4

--------------------------------------------------------------------------------


 

Legal Department:

 

J. L. Halsey Corporation

 

 

103 Foulk Road, Suite 205-Q

 

 

Wilmington, Delaware 19803

 

 

Attention: David Burt

 

 

 

Optionee:

 

 

 

 

 

 

 

 

 

 

 

 

8.                                       Information Confidential.  As partial
consideration for the granting of this Option, you agree that you will keep
confidential all information and knowledge that you have relating to the manner
and amount of your participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to your spouse, tax and financial advisors, or a financial institution to the
extent that such information is necessary to obtain a loan.

 

9.                                       Furnish Information.  You agree to
furnish to the Company all information requested by the Company to enable it to
comply with any reporting or other requirement imposed upon the Company by or
under any applicable statute or regulation.

 

10.                                 Company Records.  Records of the Company or
its Subsidiaries regarding your period of employment, termination of employment
and the reason therefor, leaves of absence, re-employment, and other matters
shall be conclusive for all purposes hereunder.

 

11.                                 Successors.  This Agreement shall be binding
upon you, your legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.

 

12.                                 Headings.  The titles and headings of
paragraphs are included for convenience of reference only and are not to be
considered in construction of the provisions hereof.

 

13.                                 Governing Law.  All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of the State of Delaware except to the extent Delaware law is
preempted by federal law.  The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock.

 

14.                                 Word Usage.  Words used in the masculine
shall apply to the feminine where applicable, and wherever the context of this
Agreement dictates, the plural shall be read as the singular and the singular as
the plural.

 

15.                                 Miscellaneous.

 

(a)                                  This Option Agreement is subject to all the
terms, conditions, limitations and restrictions contained in the Plan.  In the
event of any conflict or inconsistency between the terms hereof and the terms of
the Plan, the terms of the Plan shall be controlling.

 

5

--------------------------------------------------------------------------------


 

(b)                                 This Option Agreement is not a contract of
employment and the terms of your employment shall not be affected by, or
construed to be affected by, this Option Agreement, except to the extent
specifically provided herein.  Nothing herein shall impose, or be construed as
imposing, any obligation (i) on the part of the Company or any Subsidiary to
continue your employment, or (ii) on your part to remain in the employ of the
Company or any Subsidiary.

 

(c)                                  This Option Agreement may be amended as
provided in Section 10(c) of the Plan.

 

(d)                                 Definitions.

 

(i)                                     Cause shall have the meaning given such
term in your Employment Agreement (if any) with the Company or a Subsidiary of
the Company; provided, however, that if you do not have an Employment Agreement
or such agreement does not define Cause, Cause shall mean, as determined by the
Board or Committee in its sole discretion exercised in good faith, (A) your
breach of any nondisclosure, noncompetition, or other agreement to which you and
the Company are parties; (B) your commission of a felony or of a misdemeanor
involving moral turpitude; (C) the participation by you in any fraud; (D) your
dishonesty that is detrimental to the best interest of the Company; (E) the
willful and continued failure by you to substantially perform your duties to the
Company (other than any such failure resulting from your incapacity due to
physical or mental illness) after written demand for substantial performance is
delivered by the Company specifically identifying the manner in which the
Company believes you have not substantially performed your duties; or (F) the
willful engagement by you in misconduct which is materially injurious to the
Company, monetarily or otherwise.

 

(ii)                                  Disability shall have the meaning given
such term in your Employment Agreement (if any) with the Company or a Subsidiary
of the Company; provided, however, that if you do not have an Employment
Agreement or it does not define Disability, Disability shall mean, as determined
by the Board or Committee in its sole discretion exercised in good faith, a
physical or mental impairment of sufficient severity that either you are unable
to continue performing the duties you performed before such impairment or your
condition entitles you to disability benefits under any insurance or employee
benefit plan of the Company or its subsidiaries and that impairment or condition
is cited by the Company as the reason for termination of your employment.

 

(iii)                               Good Reason shall have the meaning given
such term in your Employment Agreement (if any) with the Company or a Subsidiary
of the Company; provided, however, that if you do not have an Employment
Agreement or the Employment Agreement does not define Good Reason, Good Reason
shall mean, as determined by the Board or Committee in its sole discretion
exercised in good faith, the occurrence of one or more of the following events:
(A) breach by the Company of any provision of you Employment Agreement where
such breach continues for a period of ten (10) days after written notice thereof
by you; (B) the Company gives notice to you pursuant to the provisions of your
Employment Agreement that the Company does not

 

6

--------------------------------------------------------------------------------


 

wish to extend the Employment Agreement and you resign before the expiration of
the Employment Agreement; (C) relocation of your regular work address by more
than fifty miles without your consent; or (D) any material adverse change in
your job responsibilities, duties, functions, status, offices, title,
prerequisites or support staff.  By way of example only and without limiting the
applicability of the preceding clause, a material adverse change in your job
responsibilities, functions and status would result from a demotion which
significantly reduces your discretion and independent judgment within the
Company or significantly reduces the number of employees subject to your
authority.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

Please indicate your acceptance of all the terms and conditions of the Option
and the Plan by signing and returning a copy of this Option Agreement.

 

 

 

J. L. Halsey Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

ACCEPTED:

 

 

 

 

Signature of Optionee

 

 

 

 

Name of Optionee (Please Print)

 

Date:

 

,

 

 

 

8

--------------------------------------------------------------------------------